DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). However, a certified copy has not been filed yet. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/21/2021. The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
This is in response to the amendments filed on 11/15/2021. Claims 1, 3-7, 9, 11-15, 17, and 19-20 have been amended. Claims 1-20 are currently pending and have been considered below.

Response to Arguments
Applicant’s arguments, see page 11 of Remark, filed 11/15/2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 112(b) have been fully considered and are persuasive. The rejections with respect to claims 1-4, 6-12, and 14-20 have been withdrawn. However, the rejections with respect to claims 5 and 13 are not overcome as the reason stated below. Thus, the rejections with respect to claims 5 and 13 are sustained.  
Applicant’s arguments, see page 11 of Remark, filed 11/15/2021, with respect to the rejection of claims 1-6, 8-14, and 16-19 under 35 U.S.C. 101 have been fully considered and are persuasive. The rejections have been withdrawn. 
Applicant’s arguments, see pages 11-14 of Remark, filed 11/15/2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 102(a)(1)&(a)(2) have been fully considered and are persuasive. The rejections have been withdrawn. However, Applicant's amendment necessitated the new ground(s) of rejection as will be discussed below.

Claim Objections
Claims 4 and 12 are objected to because of the following informalities: each claim recites the limitation “a plurality of objects” in line 10.  Thus, the limitation should read “the plurality of objects.” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 13 recites the limitation “a rule base for questions.” It is unclear as to what the “rule base” means. In this regard, the claim and the specification do not provide any specific definition or description. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (CN104135365B; hereinafter, “Zhou”) in view of Duncan (US2007/0300307A1; hereinafter, “Duncan”).

Regarding claim 1:
Zhou teaches:
(page 2: The application relates to identity validation technology field, particularly relates to method, server and client that access request is verified; The application provides method, server and client that access request is verified, is more suitable for verifying on the terminal equipment with touch-screen; … generate the picture for verifying for this visit request, and determine the article that need click in picture; see also page 8 & Fig. 3: a kind of server that access request is verified, and storage unit 302, which teaches a computing device having one or more processors and memory), the method comprising:
obtaining, using the one or more processors (page 3: --- the serve), at least one pattern from the memory (page 3: --- storage unit), each pattern comprising a plurality of objects (page 4: S101… Certainly in the embodiment of the present application, what in this picture, show is not a character string, but the pattern of or some article for example, may be the pattern of certain woman style bag, also may be the pattern of certain lighter, or, may be also certain LOGO pattern etc., in addition, in same pictures, may show the pattern of multiple article such as woman style bag, lighter, etc.; page 5: In actual applications, in order to generate the picture for verifying, can collect in advance some pictures, these pictures need to meet feature: in picture, generally comprise the pattern of certain article, for example, previously described woman style bag, lighter etc. --- Notes that collect in advance some pictures, and what in this picture, show is the pattern of multiple article such as woman style bag, lighter, etc. teaches obtaining at least one pattern, each pattern comprising a plurality of objects; here, the pattern of multiple article teaches at least one pattern, multiple article (e.g., bag, lighter) teaches a plurality of objects);
determining, using the one or more processors, an association relationship between the at least one pattern and object attributes of the plurality of objects in the at least one pattern (page 5: Wherein, after collecting item pictures, specifically, in the time carrying out analyzing and processing, can there is multiple implementation. For example, wherein a kind of mode can be according to descriptor of item pictures etc., determines the article pattern wherein position in picture, is then saved in database. It should be noted that, server end is after collecting certain item pictures, due in picture except the article that certain is mainly shown, also may comprise some other pattern, for example, certain is mainly used in showing in the item pictures of the woman style bag of certain money, may be to carry this woman style bag by certain model, therefore, in picture except this woman style bag, also can there is model, also may have in addition other pattern etc.; page 6: Certainly, in order to achieve the above object, each item pictures in database can be classification storage, and can multiple angles, classify to item pictures, and like this, same item pictures may belong to multiple classifications of dividing from different perspectives. Wherein, specifically in the time that item pictures is classified, can carry out according to the descriptor of item pictures equally, this descriptor can be generally that user submits in the time submitting item pictures to simultaneously, feature for the main article to picture is described, wherein generally can comprise the title of main article, and in information such as the features of the aspect such as color, style. The method of concrete definite classification no longer describes in detail here … Wherein, specifically, in the time of each article pattern of mode, each article pattern can be placed on certain position of picture background at random. For example, article pattern 1 is placed on to coordinate (x1, y1) and locates, article pattern 2 is placed on to coordinate (x2, y2) and locates, etc. … in the time of the concrete placement location of determining each article pattern, can select according to the size of article pattern --- Notes that determines the article pattern wherein position in picture, and article pattern 1 is placed on to coordinate (x1, y1) and article pattern 2 is placed on to coordinate (x2, y2), which teaches determining an association relationship between the at least on pattern and object attributes of the plurality of objects in the at least on pattern; here each item pictures (e.g., articles 1 and 2; woman, bag, money, model) teaches the plurality of objects in the patterns, and the descriptor of item pictures and information such as the features of the aspect such as position, color, style, and woman style teaches object attributes);
generating, using the one or more processors, at least one verification question according to the association relationship between the at least one pattern and the object attributes of the plurality of objects in the at least one pattern (page 5: Simultaneously, owing to also preserving the information such as the title of these article of mainly showing in database, therefore, just can directly generate enquirement information, for example, in certain selected picture to be verified, the title of the main article of showing is woman style bags, and the information of puing question to can be previously described " please click the woman style bag in picture" etc.; page 6: each article pattern can be placed on certain position of picture background at random. --- Notes that generate enquirement information, for example, " please click the woman style bag in picture" teaches generating at least one verification question according to the association relationship between the at least one pattern and the object attributes of the plurality of objects in the at least one pattern; here, woman style teaches object attributes, bag (lighter, etc.) teaches the plurality of objects in the at least one pattern; positioning articles (items) in the picture teaches the association relationship), and correspondingly marking an answer pattern matching each verification question from the at least one pattern (page 7: S102: preserve the positional information of the described validation region for the picture verified and this picture, described validation region is positioned at the region at the described pattern place that needs the article of clicking. Server end is in returning to client by the picture for verifying and enquirement information, also need to preserve the picture for verifying at server end, also need to be recorded as that active client returns is which pictures … S103: receive the answer information for described enquirement information that client is submitted to, described answer information comprises positional information clicked in described picture. --- Notes that the answer information for described enquirement information teaches correspondingly marking an answer pattern matching each verification question from the at least one pattern; here, the answer information teaches correspondingly marking an answer pattern, described enquirement information teaches each verification question), wherein the at least one verification question relates to a relative correspondence between object attributes of at least two objects of the plurality of objects … (page 5: It should be noted that, server end is after collecting certain item pictures, due in picture except the article that certain is mainly shown, also may comprise some other pattern, for example, certain is mainly used in showing in the item pictures of the woman style bag of certain money, may be to carry this woman style bag by certain model, therefore, in picture except this woman style bag, also can there is model, also may have in addition other pattern etc. … Simultaneously, owing to also preserving the information such as the title of these article of mainly showing in database, therefore, just can directly generate enquirement information, for example, in certain selected picture to be verified, the title of the main article of showing is woman style bags, and the information of puing question to can be previously described "please click the woman style bag in picture" etc. --- "please click the woman style bag in picture" teaches the at least one verification question; the woman style bag of certain money and the woman style bag carried by certain model teaches a relative correspondence between object attributes of at least two objects; here, bag, money and model teaches at least two objects of the plurality of objects, and woman style, of certain money, carried by certain model teaches object attributes of the objects. Further notes that the claim recites the limitation “relates to” rather than “consist of”, “include”, or “comprise”. Thus, even though the question, for example, "please click the woman style bag in picture" itself does not include words related to a relative correspondence between at least two objects, the question relates to a relative correspondence between at least two objects); and
generating, using the one or more processors, at least one verification code picture according to the at least one pattern, the object attributes of the plurality of objects in the at least (page 6: Similarly, also can user's identification information together be submitted to server end by client, server end can be selected article pattern according to user's attribute information from database like this, is then placed into and in picture background, is assembled into the picture for verifying. For example, certain user is a women user, can several article patterns will be selected in article pattern relevant to women in database, for example woman style bag, skirt, cosmetics etc., that is to say, the final picture for verifying generating can show a woman style bag, a skirt, cosmetics etc.; page 8: S202: represent that server end returns for the picture verified and put question to accordingly information, in described picture, show the pattern of at least one article, described enquirement information is for pointing out the name information that needs the article of clicking. --- Notes that assembled picture for verifying, i.e., the final picture for verifying teaches generating at least one verification code picture; several article patterns will be selected according to the at least one pattern teaches according to the at least one pattern; woman style teaches the object attributes; bag, skirt, cosmetics teaches the plurality of objects in the at least one pattern; returns the picture verified and put question teaches the generated verification question), the at least one pattern and the object attributes of the plurality of objects in the verification code picture satisfying the association relationship (page 7: S102: preserve the positional information of the described validation region for the picture verified and this picture, described validation region is positioned at the region at the described pattern place that needs the article of clicking. Server end is in returning to client by the picture for verifying and enquirement information, also need to preserve the picture for verifying at server end, also need to be recorded as that active client returns is which pictures; page 8: S202: represent that server end returns for the picture verified and put question to accordingly information, in described picture, show the pattern of at least one article, described enquirement information is for pointing out the name information that needs the article of clicking. --- Notes that validation region is positioned at the region at the described pattern place that needs the article of clicking teaches the at least one pattern and the object attributes of the plurality of objects in the verification code picture satisfying the association relationship); 
sending, using the one or more processors, the verification code picture to a remote terminal communicatively connected to the computing device (page 7: Server end is in returning to client by the picture for verifying and enquirement information … being equipped with the terminal equipment of touch-screen, the user's that is more convenient for operation), the verification code picture comprising an answer area matching the corresponding verification question for display to an end user of the terminal (page 7: S102: preserve the positional information of the described validation region for the picture verified and this picture, described validation region is positioned at the region at the described pattern place that needs the article of clicking. Server end is in returning to client by the picture for verifying and enquirement information, also need to preserve the picture for verifying at server end, also need to be recorded as that active client returns is which pictures … … being equipped with the terminal equipment of touch-screen, the user's that is more convenient for operation; page 8: S202: represent that server end returns for the picture verified and put question to accordingly information, in described picture, show the pattern of at least one article, described enquirement information is for pointing out the name information that needs the article of clicking. --- Notes that preserve the positional information of the described validation region for the picture verified teaches the verification code picture comprising an answer area matching the corresponding verification question; here, picture for verifying teaches the verification code picture, the described validation region teaches an answering area, pattern place that needs the article of clicking teaches the corresponding verification question; put question to the terminal equipment to be clicked teaches display to an end user of the terminal), and the answer area being an effective operation area in the verification code picture that is determined according to an answer pattern of the corresponding verification question (page 7: S103: receive the answer information for described enquirement information that client is submitted to, described answer information comprises positional information clicked in described picture; Client is after the picture and enquirement information that show for verifying, can receive the operation of clicking this picture, certainly, this operation may be sent by validated user, also may be sent by rogue program, need to, using clicked positional information as the answer information of puing question to before information, be submitted to server end and judge. Accordingly, for server end, just can receive the answer information that client is submitted to, therefrom extract positional information clicked in picture. … S104: judge that whether described clicked position is positioned at described validation region scope, if so, is verified. --- Notes that positional information (i.e., validation region) clicked in described picture teaches the answer area being an effective operation area in the verification code picture; judge that whether described clicked position is positioned at described validation region scope, which teaches determined according to an answer pattern of the corresponding verification question).
Zhou is silent about:
the relative correspondence defining relationship between at least two attributes of a first object of the at least two objects and at least two corresponding attributes of a second object of the at least two objects.
Duncan teaches: 
the relative correspondence defining relationship between at least two attributes of a first object of the at least two objects and at least two corresponding attributes of a second object of the at least two objects (para. [0004]: Accessing secured content may require the placement of physical objects against a display surface that can detect the objects. The user can request to define any security pattern they wish, and the system may respond by asking the user to place the desired object or objects in the desired pattern on the display. The system may then detect the various visual attributes of the placed object(s), such as their outline shape, position on the display, relative positioning with respect to other objects, rotation orientation, interior design pattern, etc., and may ask the user to select which ones will be used in the security pattern; para. [0049]: For each object, the security pattern file may identify one or more attributes associated with the object; para. [0050]: If multiple objects are included in the security pattern, the position attribute may refer to relative positions among the objects, as opposed to fixed coordinates on the display. For example, the security pattern may indicate that three objects form the vertices of an equilateral triangle, with no requirement of how large or small the triangle must be. So long as the three objects maintain the correct relative position with one another, they may satisfy such an attribute; para. [0051]: Other objects, such as Object 3, may include a <Shape Interior Pattern> attribute that may identify the source of a pattern image (akin to the image file identified above) to be matched for the object, and a <Shape Rotation> attribute that may identify a required angle of rotation and associated granularity values. --- Notes that ask the user to select which ones will be used in the security pattern teaches the at least one verification question; detect the various visual attributes of the placed object(s), such as relative positioning with respect to other objects teaches relates to a relative correspondence defining relationship between at least two attributes of the at least two objects; for each object, identify one or more attributes associated with the object teaches at least two attributes of a first object and at least two attributes of a second object. Further notes that the claim recites the limitation “relates to”. Here, attributes, objects and relative positioning relate to the security pattern, thus which relate to the at least one verification question).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou’s system by enhancing Zhou’s system to include a relative positioning information in the pattern (i.e., picture) for user to select, as taught by Duncan, in order to prevent automated access attempts by automated systems or “bots”.
The motivation is to protect the system from, such as, server overloading, inequitable access to resources, vulnerability to brute force attacks by the automated systems or “bots”.

Regarding claim 2:
Zhou in view of Duncan teaches:
The method according to claim 1, further comprising:
Zhou further teaches:
correspondingly storing the generated verification question and the at least one verification code picture and providing an entry for the verification question (page 6: In a word, after the picture and enquirement information that have generated for verifying, just can return to client and show.Certainly, if generated in advance picture and the enquirement information for verifying, can be after receiving the access request of client, directly select picture and corresponding enquirement information for checking, and return to client; page 8: S202: represent that server end returns for the picture verified and put question to accordingly information, in described picture, show the pattern of at least one article, described enquirement information is for pointing out the name information that needs the article of clicking. … Storage unit 302, for preserving the positional information of the described validation region for the picture verified and this picture, described validation region is positioned at the region at the described pattern place that needs the article of clicking. --- Notes that directly select picture and corresponding enquirement information for checking implies storing the generated verification question and the at least one verification code picture; represent question to accordingly information in described picture teaches providing an entry for the verification question).

Regarding claim 3:
Zhou in view of Duncan teaches:
The method according to claim 1.
Zhou further teaches:
page 6: Certainly, in order to achieve the above object, each item pictures in database can be classification storage, and can multiple angles, classify to item pictures, and like this, same item pictures may belong to multiple classifications of dividing from different perspectives. Wherein, specifically in the time that item pictures is classified, can carry out according to the descriptor of item pictures equally, this descriptor can be generally that user submits in the time submitting item pictures to simultaneously, feature for the main article to picture is described, wherein generally can comprise the title of main article, and in information such as the features of the aspect such as color, style. --- Notes that the features of the aspect such as color, style teaches an object shape); and
the association relationship between the at least one pattern and the object attributes comprises at least types of objects shown in the at least one pattern, and a spatial relationship between the plurality of objects (page 6: Wherein, specifically, in the time of each article pattern of mode, each article pattern can be placed on certain position of picture background at random. For example, article pattern 1 is placed on to coordinate (x1, y1) and locates, article pattern 2 is placed on to coordinate (x2, y2) and locates, etc. … in the time of the concrete placement location of determining each article pattern, can select according to the size of article pattern.  --- Notes that size of article pattern teaches types of objects; location of each article pattern teaches a spatial relationship between the plurality of objects).

Regarding claim 4:
Zhou in view of Duncan teaches:
The method according to claim 1, wherein the generating at least one verification question according to the association relationship between the at least one pattern and the object attributes of the plurality of objects in the at least one pattern comprises:
Zhou further teaches:
combining the at least one pattern according to the association relationship between the at least one pattern and the object attributes of the plurality of objects in the at least one pattern, to generate a pattern attribute configuration file, the pattern attribute configuration file comprising pattern information of the at least one pattern, the object attributes of the plurality of objects in the at least one pattern, and a plurality of objects, the objects corresponding to the patterns (page 6: Certainly, in order to achieve the above object, each item pictures in database can be classification storage, and can multiple angles, classify to item pictures, and like this, same item pictures may belong to multiple classifications of dividing from different perspectives. Wherein, specifically in the time that item pictures is classified, can carry out according to the descriptor of item pictures equally, this descriptor can be generally that user submits in the time submitting item pictures to simultaneously, feature for the main article to picture is described, wherein generally can comprise the title of main article, and in information such as the features of the aspect such as color, style. The method of concrete definite classification no longer describes in detail here. … In a word, after the picture and enquirement information that have generated for verifying, just can return to client and show. Certainly, if generated in advance picture and the enquirement information for verifying, can be after receiving the access request of client, directly select picture and corresponding enquirement information for checking, and return to client. Certainly, generate in advance for the picture of verifying in the case of this, equally can be the same as mentioned before, from system, collect various item pictures, and generating database, then from database, select at random item pictures as the picture for verifying, or the concrete article pattern of random selection is spliced into the picture for verifying from database, etc. --- Notes that classify item pictures for each item pictures, generating database, and store in database teaches combining the at least one pattern according to the association relationship to generate a pattern attribute configuration file, here database teaches a pattern attribute configuration file; the pictures are classified based on information such as the features of the aspect such as color, style, which teaches the pattern attribute configuration file comprising pattern information of the at least one pattern, the object attributes of the plurality of objects in the at least one pattern, and a plurality of objects, the objects corresponding to the at least one pattern);
generating the at least one verification question according to the pattern attribute configuration file (page 5: Simultaneously, owing to also preserving the information such as the title of these article of mainly showing in database, therefore, just can directly generate enquirement information, for example, in certain selected picture to be verified, the title of the main article of showing is woman style bags, and the information of puing question to can be previously described " please click the woman style bag in picture" etc. --- Notes that generate enquirement information, for example, " please click the woman style bag in picture" teaches generating at least one verification question according to according to the pattern attribute configuration file); and
the correspondingly marking an answer pattern matching each verification question from the at least one pattern (see claim 1 above) further comprises:
correspondingly marking, according to the generated verification question, an answer pattern that matches each verification question and that is in the pattern attribute configuration file from the at least one pattern (page 7: S103: receive the answer information for described enquirement information that client is submitted to, described answer information comprises positional information clicked in described picture; page 6: In a word, after the picture and enquirement information that have generated for verifying, just can return to client and show.Certainly, if generated in advance picture and the enquirement information for verifying, can be after receiving the access request of client, directly select picture and corresponding enquirement information for checking, and return to client. Certainly, generate in advance for the picture of verifying in the case of this, equally can be the same as mentioned before, from system, collect various item pictures, and generating database, then from database, select at random item pictures as the picture for verifying, or the concrete article pattern of random selection is spliced into the picture for verifying from database, etc. --- Notes that the answer information for described enquirement information teaches correspondingly marking an answer pattern matching each verification question from the at least one pattern; here, the answer information teaches correspondingly marking an answer pattern, described enquirement information teaches each verification question; if generated in advance, directly select picture and corresponding enquirement information for checking teaches each verification question and that is in the pattern attribute configuration file from the at least one pattern).

Regarding claim 5:
Zhou in view of Duncan teaches:
The method according to claim 4.
Zhou further teaches:
wherein the at least one verification question is obtained based on at least one of the following:
a rule base for questions, pattern information of the at least one pattern, and the object attributes of the plurality of object in the at least one pattern (page 5: Simultaneously, owing to also preserving the information such as the title of these article of mainly showing in database, therefore, just can directly generate enquirement information, for example, in certain selected picture to be verified, the title of the main article of showing is woman style bags, and the information of puing question to can be previously described " please click the woman style bag in picture" etc.; page 6: Certainly, in order to achieve the above object, each item pictures in database can be classification storage, and can multiple angles, classify to item pictures, and like this, same item pictures may belong to multiple classifications of dividing from different perspectives. Wherein, specifically in the time that item pictures is classified, can carry out according to the descriptor of item pictures equally, this descriptor can be generally that user submits in the time submitting item pictures to simultaneously, feature for the main article to picture is described, wherein generally can comprise the title of main article, and in information such as the features of the aspect such as color, style.  --- Notes that woman style bag teaches pattern information of the patterns; classify item pictures in different perspectives such as color and style teaches the object attributes of the plurality of objects in the at least one pattern; preserving the information in database teaches rule base for question. Notes that the claim and the specification do not define what the rule base is. Thus, it is interpreted as a kind of database storing the formation).

Regarding claim 6:
Zhou in view of Duncan teaches:
The method according to claim 4, further comprising: after combining the at least one pattern according to the association relationship between the at least one pattern and the object attributes of the plurality of objects in the at least one pattern, to generate a pattern attribute configuration file:
Zhou further teaches:
performing rasterization on at least one pattern in the verification code picture (page 6: Wherein, specifically, in the time of each article pattern of mode, each article pattern can be placed on certain position of picture background at random. For example, article pattern 1 is placed on to coordinate (x1, y1) and locates, article pattern 2 is placed on to coordinate (x2, y2) and locates, etc. Specifically, in the time placing, the central point of article pattern 1 and this coordinate (x1, y1) point can be overlapped, the central point of article pattern 2 and coordinate (x2, y2) are overlapped, etc. Certainly, in the time of the concrete placement location of determining each article pattern, can select according to the size of article pattern, avoid article pattern to be shown to outside the boundary line of picture. In addition, specifically, in the time placing, the rectangle picture of the article pattern that can obtain when taking is directly placed on the position of appointment, or places after also can rotating certain angle again. --- Notes that the each article pattern can be placed on certain position of picture according to the size of article pattern, which teaches performing rasterization).

Regarding claim 7:
Zhou in view of Duncan teaches:
The method according to claim 1, further comprising:
Zhou further teaches:
transmitting an interaction interface of the verification question to a terminal device, the interaction interface comprising a to-be-verified question, a verification code picture corresponding to the to-be-verified question, and a guiding icon, and the guiding icon being used for guiding an interaction manner in a case that the terminal device answers the to-be-verified question (page 8: S202: represent that server end returns for the picture verified and put question to accordingly information, in described picture, show the pattern of at least one article, described enquirement information is for pointing out the name information that needs the article of clicking. --- Notes that represent the picture for verifying and question to client teaches transmitting an interaction interface of the verification question to a terminal device, the interaction interface comprising a to-be-verified question, a verification code picture corresponding to the to-be-verified question; clicking teaches a guiding icon, and the guiding icon being used for guiding an interaction manner in a case that the terminal device answers the to-be-verified question, here the claim does not define what the guiding icon is, so for the sake of examination, it is interpreted as click in view of the specification (see para. [0077]));
receiving an instruction from the terminal device for the to-be-verified question (page 7: S103: receive the answer information for described enquirement information that client is submitted to, described answer information comprises positional information clicked in  described picture … .Accordingly, for server end, just can receive the answer information that client is submitted to, therefrom extract positional information clicked in picture. …S104: judge that whether described clicked position is positioned at described validation region scope, if so, is verified. --- Notes that receive the answer information for verifying teaches receiving an instruction from the terminal device for the to-be-verified question),
obtaining trail data that is generated by the instruction on the verification code picture, the trail data corresponding to a location on a display of the terminal device indicating where the end user interacts with the terminal device (page 7: S103: receive the answer information for described enquirement information that client is submitted to, described answer information comprises positional information clicked in described picture … .Accordingly, for server end, just can receive the answer information that client is submitted to, therefrom extract positional information clicked in picture. --- Notes that answer information comprises positional information clicked in described picture teaches obtaining trail data that is generated by the instruction on the verification code picture); and
in accordance with that the trail data is within the answer area marked in the verification code picture corresponding to the to-be-verified question, determining that verification of the terminal device succeeds (page 7: S103: receive the answer information for described enquirement information that client is submitted to, described answer information comprises positional information clicked in described picture … .Accordingly, for server end, just can receive the answer information that client is submitted to, therefrom extract positional information clicked in picture. … S104: judge that whether described clicked position is positioned at described validation region scope, if so, is verified. Owing to having preserved picture and the validation region for verifying before server end, therefore, after receiving the answer information of client, just can judge whether clicked position has hit the validation region of this picture, if hit, be verified, prove that submitter's identity of access request is validated user, instead of a rogue program. --- Notes that answer information comprises positional information clicked in described picture, which teaches the trail data is within the answer area marked in the verification code picture corresponding to the to-be-verified question; judge that whether described clicked position is positioned at described validation region scope, if so, is verified, which teaches determining that verification of the terminal device succeeds).

Regarding claim 8:
Zhou in view of Duncan teaches:
The method according to claim 1.
Zhou further teaches:
wherein the answer area is generated by:
calculating, according to the generated verification question and the answer pattern corresponding to the verification question, a coordinate point area that is obtained by mapping the answer pattern to the verification code picture (page 6: Wherein, specifically, in the time of each article pattern of mode, each article pattern can be placed on certain position of picture background at random. For example, article pattern 1 is placed on to coordinate (x1, y1) and locates, article pattern 2 is placed on to coordinate (x2, y2) and locates, etc. Specifically, in the time placing, the central point of article pattern 1 and this coordinate (x1, y1) point can be overlapped, the central point of article pattern 2 and coordinate (x2, y2) are overlapped, etc. Certainly, in the time of the concrete placement location of determining each article pattern, can select according to the size of article pattern, avoid article pattern to be shown to outside the boundary line of picture. In addition, specifically, in the time placing, the rectangle picture of the article pattern that can obtain when taking is directly placed on the position of appointment, or places after also can rotating certain angle again; page 7: S103: receive the answer information for described enquirement information that client is submitted to, described answer information comprises positional information clicked in described picture … .Accordingly, for server end, just can receive the answer information that client is submitted to, therefrom extract positional information clicked in picture. --- Notes that article pattern 1 is placed on to coordinate (x1, y1) and locates, article pattern 2 is placed on to coordinate (x2, y2) and locates teaches calculating a coordinate point area that is obtained by mapping the answer pattern to the verification code picture; receive the answer information for described enquirement information teaches according to the generated verification question and the answer pattern corresponding to the verification question), and
generating the answer area matching the verification question in the verification code picture according to the coordinate point area (S104: judge that whether described clicked position is positioned at described validation region scope, if so, is verified. --- Notes that receive the answer information for verifying teaches receiving an instruction from the terminal device for the to-be-verified question. --- Notes that described validation region scope teaches the answer area matching the verification question). 

Regarding claim 9:
Claim 9 recites a computing device which corresponds to a verification code generation method of claim 1, and additionally contains one or more processors and memory. However, it is inherent that a server contains one or more processors and memory. Therefore claim 9 is rejected by applying the same rationale used to reject claim 1 above.

Regarding claim 10:
Claim 10 recites the computing device which corresponds to the method of claim 2, and contains no additional limitations. Therefore claim 10 is rejected by applying the same rationale used to reject claim 2 above.

Regarding claim 11:


Regarding claim 12:
Claim 12 recites the computing device which corresponds to the method of claim 4, and contains no additional limitations. Therefore claim 12 is rejected by applying the same rationale used to reject claim 4 above.

Regarding claim 13:
Claim 13 recites the computing device which corresponds to the method of claim 5, and contains no additional limitations. Therefore claim 13 is rejected by applying the same rationale used to reject claim 5 above.

Regarding claim 14:
Claim 14 recites the computing device which corresponds to the method of claim 6, and contains no additional limitations. Therefore claim 14 is rejected by applying the same rationale used to reject claim 6 above.

Regarding claim 15:
Claim 15 recites the computing device which corresponds to the method of claim 7, and contains no additional limitations. Therefore claim 15 is rejected by applying the same rationale used to reject claim 7 above.

Regarding claim 16:


Regarding claim 17:
Claim 17 recites a non-transitory computer readable storage medium which corresponds to a verification code generation method of claim 1, and additionally contains one or more processors and memory. However, it is inherent that a server contains one or more processors and memory. Therefore claim 17 is rejected by applying the same rationale used to reject claim 1 above.

Regarding claim 18:
Claim 18 recites the non-transitory computer readable storage medium which corresponds to the method of claim 2, and contains no additional limitations. Therefore claim 18 is rejected by applying the same rationale used to reject claim 2 above.

Regarding claim 19:
Claim 19 recites the non-transitory computer readable storage medium which corresponds to the method of claim 3, and contains no additional limitations. Therefore claim 19 is rejected by applying the same rationale used to reject claim 3 above.

Regarding claim 20:
Claim 20 recites the non-transitory computer readable storage medium which corresponds to the method of claim 7, and contains no additional limitations. Therefore claim 20 is rejected by applying the same rationale used to reject claim 7 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Snelling et al. (US8,959,621B2) discloses a method comprising receiving a request to verify whether a client is human controlled, selecting, by contextual criteria, a plurality of images each having one or more associated tags from a database, generating a challenge question and a corresponding answer set based on associated tags of a subset of the plurality of images. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WANSIK YOU whose telephone number is (571)270-3360.  The examiner can normally be reached on 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571)-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.Y./Examiner, Art Unit 3664



/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491